The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 15, 2014

                           No. 04-12-00735-CR and 04-12-00736-CR

                                        Albert NICHOLAS,
                                             Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding

                                          ORDER
Sitting: Sandee Bryan Marion, Justice
         Rebeca C. Martinez, Justice
         Luz Elena D. Chapa, Justice

       On December 11, 2013, this court issued an opinion in these two appeals, dismissing the
appeals for lack of jurisdiction. Following extensions of time in which to file a motion for
rehearing, we denied appellant’s pro se motion for rehearing on December 30, 2013. Following
extensions of time in which to file a petition for discretionary review with the Court of Criminal
Appeals, that Court dismissed appellant’s pro se petition “as untimely filed” on June 18, 2014.
Our mandate in both appeals thereafter issued on July 23, 2014.

       On August 1, 2014, appellant filed a pro se motion asking us to recall our mandate in
both appeals because appellant contends he wishes to file a petition for writ of certiorari in the
United States Supreme Court to resolve a “prison mailbox rule” issue.

       We DENY the motion to recall our mandates. See Ex parte Webb, 270 S.W.3d 108, 111
(Tex. Crim. App. 2008) (court of appeals not required to recall its mandate or have its clerk issue
a new mandate once Court of Criminal Appeals refused inmate’s untimely PDR).




                                                     _________________________________
                                                     Sandee Bryan Marion, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court